Citation Nr: 1708587	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  16-20 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, to include as due to herbicide and chemical exposure.

2.  Whether new and material evidence has been received to reopen a claim for service connection for prostate cancer, to include as due to herbicide and chemical exposure.

3.  Whether new and material evidence has been received to reopen a claim for service connection hypothyroid.

4.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide and chemical exposure.

5.  Entitlement to service connection for prostate cancer, to include as due to herbicide and chemical exposure.

6.  Entitlement to service connection for sleep apnea, to include as secondary to diabetes mellitus.

7.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus and/or prostate cancer.

8.  Entitlement to service connection for neuropathy of the upper and lower extremities, to include as secondary to diabetes mellitus.

9.  Entitlement to service connection for cataracts, to include as secondary to diabetes mellitus.

10.  Entitlement to service connection for glaucoma, to include as secondary to diabetes mellitus.

11.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

12.  Entitlement to service connection for urinary incontinence, to include as secondary to prostate cancer.

13.  Entitlement to service connection for osteoarthritis, as secondary to service-connected right wrist ganglion cyst.

14.  Entitlement to service connection for bilateral plantar fasciitis with bone spurs, as secondary to service-connected bilateral tibial stress fractures.

15.  Entitlement to service connection for left leg periarticular osteopenia, as secondary to service-connected bilateral tibial stress fractures.

16.  Entitlement to service connection for bilateral posterior tibial tendon dysfunction, as secondary to service-connected bilateral tibial stress fractures.

17.  Entitlement to service connection for post-traumatic arthritis.

18.  Entitlement to service connection for damage to the right and left arms.

19.  Entitlement to service connection for obesity, to include as secondary to diabetes mellitus.

20.  Entitlement to service connection for allergy.

21.  Entitlement to service connection for an adrenal gland disorder.

22.  Entitlement to service connection for a spleen lesion.

23.  Entitlement to service connection for a right kidney cyst.

24.  Entitlement to service connection for sinusitis.

25.  Entitlement to a compensable rating for a right wrist ganglion cyst. 

26.  Entitlement to a rating in excess of 10 percent for residuals of a right tibial stress fracture.

27.  Entitlement to a rating in excess of 10 percent for residuals of a left tibial stress fracture.

28.  Entitlement to a compensable rating for bilateral hearing loss.

29.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.  

30.  Entitlement to a temporary total evaluation for residuals of a right tibial stress fracture.

31.  Entitlement to a temporary total evaluation for residuals of a left tibial stress fracture. 

32.  Entitlement to an effective date prior to March 29, 2013, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1975 in the United States Marine Corps.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In a January 2016 rating decision, the RO assigned a higher 10 percent rating for the Veteran's service-connected bilateral tibial stress fractures, effective from June 19, 2014.  Because the Veteran is presumed to seek the maximum available benefits, these issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In the decision below, the Board is reopening the Veteran's previously denied claims of service connection for diabetes mellitus and prostate cancer, denying an earlier effective date for the grant of service connection for PTSD, and denying service connection for obesity.  The remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2010 rating decision, the RO denied the Veteran's application to reopen claims of service connection for diabetes mellitus and prostate cancer.  The Veteran did not initiate an appeal or submit new and material evidence within the appeal period.  

2.  The evidence received since the January 2010 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claims of service connection for diabetes mellitus and prostate cancer.  

3.  The Veteran first filed a claim of service connection for PTSD on March 29, 2013.  

4.  Obesity is not a disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The January 2010 rating decision that denied the Veteran's application to reopen claims of service connection for diabetes mellitus and prostate cancer is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received sufficient to reopen the claims of service connection for diabetes mellitus and prostate cancer.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for an effective date prior to March 29, 2013, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

4.  The criteria for service connection for obesity have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016); VAOPGCPREC 1-2017.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to Reopen - Diabetes Mellitus and Prostate Cancer

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).

The Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In other words, new and material evidence is jurisdictional and without it the Board has no jurisdiction to adjudicate the merits de novo.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board must conduct a new and material evidence analysis regardless of whether or not the AOJ has previously found in favor of reopening a claim.

In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In January 2010, the RO denied the Veteran's application to reopen claims of service connection for diabetes mellitus and prostate cancer, finding that the evidence did not indicate that the Veteran's diabetes mellitus and prostate cancer were related to his military service, nor could they be presumed to be.  The Veteran did not initiate an appeal or submit new and material evidence within the appeal year.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

At the time of the January 2010 rating decision, the Veteran's service treatment records were unremarkable for any complaints, treatment, or diagnoses related to diabetes mellitus and prostate cancer.  There was also no evidence that the Veteran served in the Republic of Vietnam during the Vietnam era or was exposed to Agent Orange.  Therefore, the AOJ denied the application to reopen the claims.  

The evidence received after the January 2010 rating decision includes a July 2013 statement from the Veteran, indicating that he had served at Udorn Royal Thai Air Force Base and U-Tapao Royal Thai Naval Airfield.  The Board finds that this evidence is both new and material to the claims.  See 38 C.F.R. § 3.156(a).  This new evidence indicates possible exposure to herbicide agents and potentially relates his diabetes mellitus and prostate cancer to service.  Therefore, it addresses the reasons for the previous denial, i.e., nexus to service.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claims are reopened and will be considered on the merits. 


II.  Earlier Effective Date Claim - PTSD

A.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

In this case, June 2013 and December 2013 letters notified the Veteran of the evidence necessary to substantiate a claim for service connection.  The notice also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the notice was provided prior to initial adjudication of the Veteran's claim in October 2014 and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Moreover, the Veteran in this case is challenging the effective date assigned following the grant of service connection for PTSD.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to an earlier effective date.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this case, the claims file contains service treatment records, records of post-service treatment, and reports of VA examinations.  See 38 U.S.C.A. § 5103A (a)-(d). 

With respect to the duty to assist, the Board finds that all necessary development of the downstream earlier effective date claim has been accomplished and therefore appellate review of this claim may proceed without prejudicing the Veteran.  As will be explained below, resolution of this issue ultimately turns on when the Veteran filed his claim for service connection; therefore, a retroactive VA medical opinion is not needed to fairly decide this issue.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159 (c)(4)(A)-(C); Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the matter decided below.

B.  Law and Analysis

In this case, the RO granted a claim of service connection for PTSD that was received on March 29, 2013.  The Veteran generally asserts that he is entitled to an effective date prior to March 29, 2013, for the grant of service connection for PTSD.  

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a). 

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400 (b)(2).  This provision is not applicable to the case, as a claim for service connection for PTSD was not received within one year of the Veteran's separation from service.

The Board notes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen. See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply and are cited below.

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C. 5101(a); 38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155(a). 

When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155 (c).

VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

As noted above, the Veteran filed a claim of service connection for PTSD on March 29, 2013.  The Board has thoroughly reviewed the evidence of record prior to March 29, 2013, to determine if the Veteran filed a claim, an informal claim, or expressed a written intent to file a claim for service connection for psychiatric disorder during that time.  The claims file includes correspondence and evidence related to the Veteran's education benefits and claims of hearing loss, tinnitus, prostate cancer, diabetes mellitus, right wrist ganglion cyst, bilateral tibial stress fractures, hypothyroid, loss of sleep, and a skin rash.  However, there was no indication from the Veteran that he intended to file a claim of service connection for a psychiatric disorder, including PTSD.

The Board notes that to the extent that the Veteran may have sought medical treatment at VA for PTSD prior to March 29, 2013, the mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006). 

Based on the foregoing, the Board finds that VA first received a formal or informal claim for PTSD on March 29, 2013.  As previously noted, an effective date is assigned based on the date of the claim or the date entitlement arose, whichever is later.  In the present case, the date of the claim on March 29, 2013, is later than the date entitlement arose. 

Accordingly, the Board concludes that March 29, 2013, is the proper effective date for the award of service connection for PTSD and the claim for an earlier effective date must be denied.  In reaching this conclusion, the benefit of the doubt doctrine was considered.  However, as a preponderance of the evidence is against the claim, this doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  38 U.S.C.A. § 5107(b).  


III.  Service Connection - Obesity

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection generally requires evidence satisfying three criteria:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

In addition, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

In this case, the Veteran asserts that his obesity is secondary to diabetes mellitus.  See March 2014 claim.  Although the Board has remanded the Veteran's claim of service connection for diabetes mellitus for additional development, further development is not required to make a determination on his claim for obesity.  VA's Office of General Counsel recently held that obesity is not considered a disease or injury under VA's laws and regulations and may not be service connected on a direct or secondary basis.  See VAOPGCPREC 1-2017.  The Board is bound by the General Counsel's opinion as Chief Legal Officer of the Department.  38 U.S.C.A. § 7104(c).  Consequently, the Board concludes the Veteran's claim of service connection for obesity must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law). 


ORDER

New and material evidence having been submitted, the claim of service connection for diabetes mellitus is reopened.

New and material evidence having been submitted, the claim of service connection for prostate cancer is reopened.

Entitlement to an effective date prior to March 29, 2013, for the grant of service connection for PTSD is denied.

Service connection for obesity is denied.


REMAND

The claims file indicates that the Veteran applied for Chapter 31 vocational rehabilitation benefits.  In an April 2016 memorandum, a vocational rehabilitation counselor reviewed the Veteran's records and determined that it was not reasonably feasible for him to complete a vocational objective, or return to work.  These records may be relevant to his current appeal; therefore, a remand is needed so that an attempt can be made to obtain them.  

The claims file also indicates that the Veteran received disability benefits from the State of California.  To date, it does not appear that an attempt has been made to obtain these records.  As such, pursuant to the duty assist, the Board finds that these records should be requested.  See 38 C.F.R. § 3.159(c)(2) (2016); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

As discussed above, the Veteran asserts that he was exposed to Agent Orange during his military service, including while serving at Udorn Royal Thai Air Force Base and U-Tapao Royal Thai Naval Airfield.  

If a veteran was exposed to Agent Orange during service, certain listed diseases, including diabetes mellitus and prostate cancer, may be presumptively service-connected if they become manifest to a certain degree within the specified time periods.  38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. §§ 3.307 (a)(6)(ii), 3.309(e).  A veteran who "served in the Republic of Vietnam" between January 9, 1962, and May 7, 1975, is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  VA has also determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of Thailand military bases.  VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section (H)(5).  

In accordance with VA's Adjudication Procedural Manual, the AOJ should ask the Veteran for the approximate dates, location, and nature of the alleged herbicide exposure.  Thereafter, as appropriate, the AOJ should follow the provisions outlined in M21-1, Part IV, Subpart ii, Chapter 1, Section (H)(5)(b) for verifying herbicide exposure on a factual basis in Thailand during the Vietnam era.

In this case, the Veteran claims that his allergies are related to his military service.  At his November 1967 enlistment examination, he reported that he had a history of hay fever.  His nose and sinuses were noted to be normal.  During service, the Veteran also reported that he had a history of hay fever.  See October 1970 and September 1973 Reports of Medical History.  VA treatment records indicate that the Veteran currently has allergic rhinitis.  See e.g., May 2016 VA treatment record.  Based on the foregoing, the Board finds that a VA examination is needed to determine the nature and etiology of the Veteran's allergic rhinitis.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also asserts that his bilateral plantar fasciitis, left leg periarticular osteopenia, and bilateral posterior tibial tendon dysfunction are caused or aggravated by his service-connected bilateral tibial stress fractures.  A VA examination was conducted in August 2014.  The examiner opined that the claimed conditions were less likely than not proximately due to or the result of the Veteran's service-connected tibial stress fractures.  However, the examiner did not address the question of aggravation.  Therefore, the Board finds that another VA medical opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination . . . he must provide an adequate one.").

Regarding the Veteran's increased rating claim for bilateral tibial stress fractures, the Board notes that the Court recently held that pursuant to 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 168-170 (2016).  Therefore, the Board finds that an additional VA examination is needed to address these factors.  

The Board also notes that VA examinations in conjunction with the Veteran's increased rating claims for a right wrist ganglion cyst and bilateral hearing loss were last conducted over two years ago.  Thus, the Board finds that additional VA examinations to ascertain the current severity and manifestations of the Veteran's disabilities would assist in making a determination in this case.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain the Veteran's vocational rehabilitation file and associate it with his claims file.

2.  The AOJ should obtain a copy of any decision(s) to grant or deny disability benefits from the State of California.  The AOJ should also request the records upon which any decision was based and associate them with the claims file. 

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed conditions.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

4.  The AOJ should send a letter to the Veteran requesting that he provide information regarding his alleged herbicide exposure in Thailand, to include the approximate dates and location of the alleged exposure.  The Veteran must also provide a description of his daily duties while on duty in Thailand. 

Then, take any other necessary steps to verify the alleged herbicide exposure reported by the Veteran, in accordance with VA's Adjudication Procedural Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section (H)(5), as appropriate.

5.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of his allergic rhinitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran, and considering his pertinent medical history and lay statements regarding his reported symptoms, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that allergic rhinitis was incurred in, aggravated by, or etiologically related to his military service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After obtaining any outstanding records, the AOJ should refer the Veteran's claims file to the August 2014 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for an opinion as to the nature and etiology of the Veteran's bilateral plantar fasciitis, left leg periarticular osteopenia, and bilateral posterior tibial tendon dysfunction.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that lay persons, including the Veteran, are competent to attest to factual matters of which they had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the individual, the examiner should provide a fully reasoned explanation.

After reviewing the Veteran's pertinent medical history and lay statements, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral stress fractures aggravated (that is, caused a permanent increase in severity that is beyond the normal progression of the disease) his bilateral plantar fasciitis with bone spurs, left periarticular osteopenia, and bilateral posterior tibial tendon dysfunction.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected bilateral tibial stress fractures.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the service-connected disability.  

The examiner should identify the residuals of the Veteran's bilateral tibial stress fractures and report all signs and symptoms necessary for rating the disability.  In particular, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing in not necessary in this case, he or she should clearly explain why this is so.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion). 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

8.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a pure tone audiometry test. 

The examiner is requested to review all pertinent records associated with the claims file.  He or she should discuss the effect of the disability on his occupational functioning and daily activities. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

9.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right wrist ganglion cyst.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file.  He or she should discuss the effect of the disability on his occupational functioning and daily activities. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

10.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

11.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


